DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprises” and “comprising” in the Abstract is the form and legal phraseology often used in patent claims and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The use of terms like “RFID” and “Bluetooth” in ¶23, “FireWire” in ¶35, and “WiMAX” in ¶39 which appear to be trade names or a marks used in commerce, has been noted in this application.  Such terms should be accompanied by the generic terminology; furthermore such terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities: “using” in line 9 and “performing” in line 12 should be “use” and “perform”, respectively, consistent with “receive” in line 6 and “collect” in line 8.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “networking component configured to transmit” in Claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman (US Patent No. 8,307,061) in view of Devin (“Learning Modular Neural Network Policies for Multi-Task and Multi-Robot Transfer”; 2017 IEEE International Conference on Robotics and Automation (ICRA); pages 2169-2176; 2017).
As per Claim 1, Hickman discloses a system comprising:
a robot device (118, 800) (Figs. 1, 8; 5:30-6:35, 14:65-15:54) comprising:
a non-transitory computer readable medium (204) storing one or more machine-specific modules comprising base layers (as per program instructions) (Figs. 1, 2A, 8; 5:30-6:35, 6:66-7:55, 14:65-15:54);
a robot controller (202) (Fig. 2A; 6:66-7:55) configured to:
receive a task-specific module (202, 204 responsive to 604, 610) comprising information corresponding to one or more task-specific layers (as per as per instructions identified in 604, 610) enabling performance of a task (as per “turn up the volume on the audio system 802” in 15:53-54) (Figs. 2A, 6, 8; 6:66-7:55, 11:9-13:55, 14:65-15:54);
collect one or more values (as per identifier received in block 602) from an operating environment (as per scan of 802) (Figs. 6, 8; 11:9-13:55, 14:65-15:54);
using the values (as per identifier received in block 602) as input comprising the base layers (as per “program instructions” in 7:12-16) and the task-specific layers (as per as per instructions identified in 604, 610) to generate an output value (as per 612) (Figs. 2A, 6, 8; 6:66-7:55, 11:9-13:55, 14:65-15:54); and
performing the task (as per “turn up the volume on the audio system 802” in 15:53-54) based on the output value (as per 612) (Figs. 6, 8; 11:9-13:55, 14:65-15:54).
Hickman does not expressly disclose wherein:
the base layers are neural network layers; 
the task-specific layers are neural network layers; and
the input is a neural network.
Devin discloses a control system (as per uw) for a robot (e.g., Robot 1 in Fig. 1) involving modular neural networks (Figs. 1-3; “Modular Policy Networks” section on 2170-2172).  The system (as per uw) includes robot-specific neural network module (f), a task-specific neural network module (g), and a policy (π) that is composed of the two neural network modules (f, g) (“Preliminaries”, “Modularity”, and “Architecture and Training” sections on 2171-2172).  As such, Devin teaches implementing base layers in the form of neural network layers (as per f), task-specific layers in the form of neural network layers (as per g), and an input in the form of a neural network (as per π).  In this way, experience may be transferred across different robots and tasks (“Introduction” section on 2169).  Like Hickman, Devin is concerned with robot control systems.
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.

As per Claim 2, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman further discloses a task planning computer (e.g., 112) configured to:
schedule the task (as per “turn up the volume on the audio system 802” in 15:53-54) for execution on the robot device (118, 800) (Figs. 1, 8; 5:30-6:35, 14:65-15:54), and
transmit the task-specific module (202, 204 responsive to 604, 610) to the robot device (118, 800) (Figs. 2A, 6, 8; 6:66-7:55, 11:9-13:55, 14:65-15:54).

As per Claim 3, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman further discloses wherein the task (as per “turn up the volume on the audio system 802” in 15:53-54) involves manipulation of an object (as per 802) and the task-specific module (202, 204 responsive to 604, 610) is received from the object (as per 804 on 802) (Figs. 6, 8; 11:9-13:55, 14:65-15:54).

As per Claim 6, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman further discloses wherein the task (as per “turn up the volume on the audio system 802” in 15:53-54) involves manipulation of an object (as per 802) (Fig. 8; 14:65-15:54) and the robot controller (202) is further configured to:
read an identifier (804) located on the object (802) (Figs. 2A, 8; 6:66-7:55, 14:65-15:54);
use the identifier (804) to request the task-specific module (202, 204 responsive to 604, 610) from an external computer system (as per server) (Figs. 6, 8; 11:9-13:55, 14:65-15:54).

As per Claim 7, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman further discloses wherein the task (as per “turn up the volume on the audio system 802” in 15:53-54) involves manipulation of an object (802) and the task-specific module (202, 204 responsive to 604, 610) is received from a second robot device (as per 606 via user device in the form of robot in 12:28-41) (Figs. 6, 8; 11:9-13:55, 14:65-15:54).

As per Claim 8, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman does not expressly disclose wherein the information corresponding to one or more task-specific neural network layers comprise (i) a plurality of neural network weight values and (ii) one or more characteristics describing a shape of the task-specific neural network layers.
See rejection of Claim 1 for discussion of teachings of Devin.  Devin further discloses wherein the information corresponding to one or more task-specific neural network layers (as per g) comprise (i) a plurality of neural network weight values (as per Task 1 and Task 2 having different weight in Fig. 3 on page 2173) and (ii) one or more characteristics describing a shape (as per each illustrated Task Module in Fig. 4 on page 2173) of the task-specific neural network layers (as per g) (“Preliminaries”, “Modularity”, and “Architecture and Training” sections on 2171-2172; “Experiments” section on 2172-2175).
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.
As per Claim 9, the combination of Hickman and Devin teaches or suggests all limitations of Claim 8.  Hickman does not expressly disclose wherein the characteristics describing a shape of the task-specific neural network layers comprise a description of a neural network architecture structuring the task-specific neural network layers.
See rejection of Claim 8 for discussion of teachings of Devin.  Devin further discloses wherein the characteristics describing a shape (as per each illustrated Task Module in Fig. 4 on page 2173) of the task-specific neural network layers (as per g) comprise a description of a neural network architecture (as per “neural network architecture as shown in Fig. 4” on 2173) structuring the task-specific neural network layers (as per g) (“Preliminaries”, “Modularity”, and “Architecture and Training” sections on 2171-2172; “Experiments” section on 2172-2175).
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.

As per Claim 11, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman further discloses wherein the robot device (118, 800) comprises an artificial intelligence (AI) accelerator (as per “artificial intelligence algorithms” on 12:54-56) (Figs. 1, 2A, 8; 5:30-6:35, 6:66-7:55, 14:65-15:54); 
Hickman does not expressly disclose wherein the accelerator is for executing the neural network.  See rejection of Claim 1 for discussion of teachings of Devin.
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.  Applying the teachings of Devin to the system of Hickman would adapt the processing of Hickman to process neural networks as per Devin.
As per Claim 12, Hickman discloses a system comprising:
an object (802) comprising:
a non-transitory computer readable medium (as per embodiment of 802 in which 804 is an NFC chip as per 11:25-29) storing plurality of task-specific modules (as per identifier sent in 602) (Figs. 6, 8; 11:9-13:55, 14:65-15:54), wherein each task-specific module (as per identifier sent in 602) comprises information corresponding task-specific layer (as per as per instructions identified in 604, 610) enabling performance of a task (as per “turn up the volume on the audio system 802” in 15:53-54) involving the object (802) (Figs. 2A, 6, 8; 6:66-7:55, 11:9-13:55, 14:65-15:54);
a networking component (as per activation of 804 in form of NFC chip as per 11:25-29) of configured to transmit one or more of the task-specific modules (as per identifier sent in 602) to a robot device (118, 800) upon request (Figs. 1, 6, 8; 5:30-6:35, 11:9-13:55, 14:65-15:54),
wherein the robot device (118, 800) combines the transmitted task-specific modules (as per identifier sent in 602) with a machine-specific module (as per program instructions) to form an output (as per 612) for performing assigned tasks (as per “turn up the volume on the audio system 802” in 15:53-54) involving the object (802) (Figs. 1, 2A, 6, 8; 5:30-6:35, 6:66-7:55, 11:9-13:55, 14:65-15:54).
Hickman does not expressly disclose:
wherein each task-specific layer is a neural network layer;
wherein the output is a complete neural network.
Devin discloses a control system (as per uw) for a robot (e.g., Robot 1 in Fig. 1) involving modular neural networks (Figs. 1-3; “Modular Policy Networks” section on 2170-2172).  The system (as per uw) includes robot-specific neural network module (f), a task-specific neural network module (g), and a policy (π) that is composed of the two neural network modules (f, g) (“Preliminaries”, “Modularity”, and “Architecture and Training” sections on 2171-2172).  As such, Devin teaches implementing task-specific layers in the form of neural network layers (as per g) and an output in the form of a neural network (as per π) composed of the task-specific layer (g) and the robot-specific layer (f).  In this way, experience may be transferred across different robots and tasks (“Introduction” section on 2169).  Like Hickman, Devin is concerned with robot control systems.
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.

As per Claim 13, the combination of Hickman and Devin teaches or suggests all limitations of Claim 12.  Hickman further discloses wherein the transmitted task-specific modules (as per identifier sent in 602) correspond to instructions for grasping (as per “grasp … the knob” in 14:29-36) the object (802) (Figs. 6, 8; 11:9-13:55, 14:29-36, 14:65-15:54).

As per Claim 14, the combination of Hickman and Devin teaches or suggests all limitations of Claim 12.  Hickman does not expressly disclose wherein the information corresponding to one or more task- specific neural network layers comprise (i) a plurality of neural network weight values and (ii) one or more characteristics describing a shape of the task-specific neural network layers.
See rejection of Claim 12 for discussion of teachings of Devin.
Devin further discloses wherein the information corresponding to one or more task-specific neural network layers (as per g) comprise (i) a plurality of neural network weight values (as per Task 1 and Task 2 having different weight in Fig. 3 on page 2173) and (ii) one or more characteristics describing a shape (as per each illustrated Task Module in Fig. 4 on page 2173) of the task-specific neural network layers (as per g) (“Preliminaries”, “Modularity”, and “Architecture and Training” sections on 2171-2172; “Experiments” section on 2172-2175).
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.
As per Claim 15, the combination of Hickman and Devin teaches or suggests all limitations of Claim 14.  Hickman does not expressly disclose wherein the characteristics describing a shape of the task- specific neural network layers comprise a description of how many nodes are included on each of the task-specific neural network layers.
See rejection of Claim 14 for discussion of teachings of Devin.  Devin further discloses wherein the characteristics describing a shape (as per each illustrated Task Module in Fig. 4 on page 2173) of the task- specific neural network layers (as per g) comprise a description of how many nodes (as per Conv1, Conv2) are included on each of the task-specific neural network layers (as per g) (“Preliminaries”, “Modularity”, and “Architecture and Training” sections on 2171-2172; “Experiments” section on 2172-2175).
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.

As per Claim 17, Hickman discloses a method comprising:
storing, by a robot device (118, 800), one or more machine-specific modules comprising base layers (as per program instructions) (Figs. 1, 2A, 8; 5:30-6:35, 6:66-7:55, 14:65-15:54);
receiving, by the robot device (118, 800), a task-specific module (202, 204 responsive to 604, 610) comprising information corresponding to one or more task-specific layers (as per as per instructions identified in 604, 610) enabling performance of a task (as per “turn up the volume on the audio system 802” in 15:53-54) (Figs. 2A, 6, 8; 6:66-7:55, 11:9-13:55, 14:65-15:54);
collecting, by the robot device (118, 800), one or more values (as per identifier received in block 602) from an operating environment (as per scan of 802) (Figs. 6, 8; 11:9-13:55, 14:65-15:54);
using, by the robot device (118, 800), the values (as per identifier received in block 602) as input comprising the base layers (as per “program instructions” in 7:12-16) and the task-specific layers to generate an output value (as per 612) (Figs. 2A, 6, 8; 6:66-7:55, 11:9-13:55, 14:65-15:54); and
performing, by the robot device (118, 800), the task (as per “turn up the volume on the audio system 802” in 15:53-54) based on the output value (as per 612) (Figs. 6, 8; 11:9-13:55, 14:65-15:54).
Hickman does not expressly disclose:
wherein the base layers are neural network layers;
wherein the task-specific layers are neural network layers;
wherein the input is a neural network.
Devin discloses a control system (as per uw) for a robot (e.g., Robot 1 in Fig. 1) involving modular neural networks (Figs. 1-3; “Modular Policy Networks” section on 2170-2172).  The system (as per uw) includes robot-specific neural network module (f), a task-specific neural network module (g), and a policy (π) that is composed of the two neural network modules (f, g) (“Preliminaries”, “Modularity”, and “Architecture and Training” sections on 2171-2172).  As such, Devin teaches implementing base layers in the form of neural network layers (as per f), task-specific layers in the form of neural network layers (as per g), and an input in the form of a neural network (as per π).  In this way, experience may be transferred across different robots and tasks (“Introduction” section on 2169).  Like Hickman, Devin is concerned with robot control systems.
Therefore, from these teachings of Hickman and Devin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Devin to the system of Hickman since doing so would enhance the system by transferring experience.

As per Claim 19, the combination of Hickman and Devin teaches or suggests all limitations of Claim 17.  Hickman further discloses wherein the task (as per “turn up the volume on the audio system 802” in 15:53-54) involves manipulation of an object (as per 802) (Fig. 8; 14:65-15:54) and the method further comprises:
reading an identifier (804) located on the object (802) (Figs. 2A, 8; 6:66-7:55, 14:65-15:54);
using the identifier (804) to request the task-specific module (202, 204 responsive to 604, 610) from an external computer system ((as per server) (Figs. 6, 8; 11:9-13:55, 14:65-15:54).

As per Claim 20, the combination of Hickman and Devin teaches or suggests all limitations of Claim 17.  Hickman further discloses wherein the task (as per “turn up the volume on the audio system 802” in 15:53-54) involves manipulation of an object (802) and the task-specific module (202, 204 responsive to 604, 610) is received from a second robot device (as per 606 via user device in the form of robot in 12:28-41) (Figs. 6, 8; 11:9-13:55, 14:65-15:54).

Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman (US Patent No. 8,307,061) in view of Devin (“Learning Modular Neural Network Policies for Multi-Task and Multi-Robot Transfer”; 2017 IEEE International Conference on Robotics and Automation (ICRA); pages 2169-2176; 2017), further in view of Boca (US Pub. No. 2010/0017033).

As per Claim 4, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman further discloses wherein the task (as per “turn up the volume on the audio system 802” in 15:53-54) involves manipulation of an object (as per 802) (Fig. 8; 14:65-15:54).
Hickman does not expressly disclose wherein the task-specific module is received from a programmable logic controller controlling a device holding the object.
Boca discloses a control system (100) for a robot (104) in which the robot (104) operates to grasp an object (108) from a conveyer (120) (Fig. 1; ¶34-39).  In one embodiment, the conveyer (120) is controlled by a programmable logic controller (126/400) (Figs. 1, 4; ¶40, 56-58), the programmable logic controller (126/400) communicating with and informing a robot controller (106/300) governing operation of the robot (104) (Figs. 1, 3; ¶35-40, 47, 53-55).  As such, Boca teaches that the robot (104) receives data from a programmable logic controller (126/400) controlling a device (120) holding the object (108).  In this way, the robot of Boca is configured to cooperate with a conveyor (Figs. 1, 3, 4; ¶35-40, 47, 53-58).  Like Hickman, Boca is concerned with robot control systems.
Therefore, from these teachings of Hickman, Devin, and Boca, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Boca to the system of Hickman as modified in view of Devin since doing so would enhance the system by adapting the system for cooperation with a conveyor.

As per Claim 5, the combination of Hickman, Devin, and Boca teaches or suggests all limitations of Claim 4.  Hickman does not expressly disclose wherein the device holding the object is a conveyor belt.
See rejection of Claim 4 for discussion of teachings of Boca.  Boca further discloses wherein the device (120) holding the object (108) is a conveyor belt (122) (Fig. 1; ¶39-40).
Therefore, from these teachings of Hickman, Devin, and Boca, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Boca to the system of Hickman as modified in view of Devin since doing so would enhance the system by adapting the system for cooperation with a conveyor.

As per Claim 18, the combination of Hickman and Devin teaches or suggests all limitations of Claim 17.  Hickman further discloses wherein the task (as per “turn up the volume on the audio system 802” in 15:53-54) involves manipulation of an object (as per 802) (Fig. 8; 14:65-15:54).
Hickman does not expressly disclose wherein the task-specific module is received from a programmable logic controller controlling a device.
Boca discloses a control system (100) for a robot (104) in which the robot (104) operates to grasp an object (108) from a conveyer (120) (Fig. 1; ¶34-39).  In one embodiment, the conveyer (120) is controlled by a programmable logic controller (126/400) (Figs. 1, 4; ¶40, 56-58), the programmable logic controller (126/400) communicating with and informing a robot controller (106/300) governing operation of the robot (104) (Figs. 1, 3; ¶35-40, 47, 53-55).  As such, Boca teaches that the robot (104) receives data from a programmable logic controller (126/400) controlling a device (120).  In this way, the robot of Boca is configured to cooperate with a conveyor (Figs. 1, 3, 4; ¶35-40, 47, 53-58).  Like Hickman, Boca is concerned with robot control systems.
Therefore, from these teachings of Hickman, Devin, and Boca, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Boca to the system of Hickman as modified in view of Devin since doing so would enhance the system by adapting the system for cooperation with a conveyor.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman (US Patent No. 8,307,061) in view of Devin (“Learning Modular Neural Network Policies for Multi-Task and Multi-Robot Transfer”; 2017 IEEE International Conference on Robotics and Automation (ICRA); pages 2169-2176; 2017), further in view of Wellman (US Pub. No. 2016/0167228). 

As per Claim 10, the combination of Hickman and Devin teaches or suggests all limitations of Claim 1.  Hickman does not expressly disclose wherein the information corresponding to one or more task-specific neural network layers is encoded in Extensible Markup Language (XML).
Wellman discloses a robot control system (10, 1300) in which a controller (32, 1306, 1308) communicates (as per 52) with a robot (12) (Figs. 1, 13; ¶19-21, 97-104).  In one embodiment, communications are in the form of Extensible Markup Language (XML) (¶98, 103-104).  In an alternative embodiment, communications are in the form of HypterText Markup Language (HTML) (¶98, 103-104).  In this way, Wellman teaches that implementing XML is a matter of design choice for transferring data.  Like Hickman, Wellman is concerned with robot control systems.
Therefore, from these teachings of Hickman, Devin, and Wellman, one of ordinary skill in the art before the effective filing date would have found it obvious to transfer data in the form of XML as per Wellman in the system of Hickman as modified by Devin since doing so would be, according to Wellman, a matter of design choice.

As per Claim 16, the combination of Hickman and Devin teaches or suggests all limitations of Claim 12.  Hickman does not expressly disclose wherein the information corresponding to one or more task-specific neural network layers is encoded in Extensible Markup Language (XML).
Wellman discloses a robot control system (10, 1300) in which a controller (32, 1306, 1308) communicates (as per 52) with a robot (12) (Figs. 1, 13; ¶19-21, 97-104).  In one embodiment, communications are in the form of Extensible Markup Language (XML) (¶98, 103-104).  In an alternative embodiment, communications are in the form of HypterText Markup Language (HTML) (¶98, 103-104).  In this way, Wellman teaches that implementing XML is a matter of design choice for transferring data.  Like Hickman, Wellman is concerned with robot control systems.
Therefore, from these teachings of Hickman, Devin, and Wellman, one of ordinary skill in the art before the effective filing date would have found it obvious to transfer data in the form of XML as per Wellman in the system of Hickman as modified by Devin since doing so would be, according to Wellman, a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lightowler (US Pub. No. 2007/0022063) and Yang (US Pub. No. 2017/0076195) disclose systems for neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664